Citation Nr: 1504176	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-43 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome, including as secondary to service-connected right wrist disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for right wrist ganglions, which includes arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1991 to November 1991 and July 1992 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Service connection for a right wrist disability has been in effect from August 7, 2003.  In July 2007, the Veteran filed a claim for increased rating for right wrist disability.  The July 2007 statement also claimed service connection for left hand/wrist disorder, claimed as secondary to the service-connected right wrist disability.  The October 2007 rating decision currently on appeal denied an increased rating for the right wrist disability in excess of 10 percent, and denied service connection for the left wrist disability.  The August 2008 rating decision denied service connection for migraine headaches.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

In December 2014, the Veteran presented testimony relevant to the appeal at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  
 
The issue of service connection for left carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current migraine headache disorder.

2.  Symptoms of the migraine headache disorder were chronic in service.

3.  For the entire rating period on appeal, the right wrist disability has been manifested by limitation of right wrist motion (with dorsiflexion of 65 to 70 degrees and palmar flexion of 50 to 80 degrees), pain, weakness, and stiffness, but no ankylosis.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

2.  The criteria for a disability rating in excess of 10 percent for the right wrist disability have not been met or more nearly approximated for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2008 notice letter sent prior to the August 2008 denial of the claim for service connection for migraine headaches, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  

In this case, the Veteran is also asking for an increased rating for the right wrist disability.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  

In the August 2007 notice letter sent prior to the denial of the increased rating claim, the RO advised the Veteran that she may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that she should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied.  

As noted above, the Veteran testified at a December 2014 Travel Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran presented evidence about the onset of the migraine headaches and the right wrist symptoms, limitations, and problems she experienced.  

In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  As the Veteran presented evidence of symptoms and limitations due to the right wrist disability, including pain and numbness, and there is additionally medical evidence reflecting the severity of the right wrist disability, there is no overlooked, missing, or outstanding evidence that might substantiate the claim.  The Veterans Law Judge also elicited testimony as to when the symptoms and treatment of the migraine headaches allegedly began.  There is also other evidence of record that shows in-service onset of headaches and chronic symptoms of headaches; therefore, there is no missing or overlooked evidence regarding headaches.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has either identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claims based on the current record.

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  In consideration of the foregoing, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

The Veteran was provided with an October 2007 examination and a June 2014 VA examination in connection with the claim for an increased rating for the right wrist disability.  Collectively, the examination reports include all relevant findings needed to fairly evaluate the appeal.  The VA examiners took thorough and accurate histories of the right wrist disability from the Veteran, including history of onset, report of symptomatology, other limitations, diagnosis, and treatment.  The VA examiners considered the Veteran's subjective complaints as related to current right wrist symptomatology and its effects on daily life, and performed thorough examinations.  The June 2014 VA examiner reviewed the claims file.  

The October 2007 examiner did not review the claims file; however, the Board finds that the October 2007 examiner had adequate facts and data regarding the history and condition of the wrist disorders.  The October 2007 examiner conducted an extensive interview of the Veteran regarding the current and past symptoms, treatment, and functional limitations.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Neither the Veteran nor the representative has cited to any relevant history, symptom, or functional impairment that was present at the time of the October 2007 examination that was not considered by the VA examiner.  

There is neither allegation nor indication of a material change in condition of the right wrist disability since the last VA examination.  Neither the representative nor the Veteran has requested a new VA examination.  The Veteran has had the opportunity to submit any statement describing any symptomatology or impairment due to the right wrist disability that may be occurring throughout the appeal, to include since the June 2014 VA examination.  For these reasons, the Board finds that, collectively, the medical examination reports are adequate for deciding the increased rating appeal.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with migraine headaches.  A  migraine headache disorder (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The requirements to establish chronic disease in service are a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., migraine headache disorder), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Service Connection for Migraine Headaches Analysis

The Veteran contends that she began experiencing migraine headaches in service.  The Veteran also contends that migraine headaches have been continuous since service and have worsened over the years. 

Initially, the Board finds that the Veteran has a current migraine headache disorder.  In the June 2014 VA examination report, the VA examiner indicated that the Veteran was diagnosed in 2006 with migraine headaches. 

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is in relative equipoise on the question of whether symptoms of a migraine headache disorder began in service and were chronic during service.  An October 1993 service treatment record notes that the Veteran reported frequent headaches, which the nurse practitioner classified as "migraine type."  A November 1994 service treatment record notes that the Veteran reported a pain in the back of the head lasting one week.  A January 1996 service treatment record notes that the Veteran reported a headache lasting several days.  A March 1996 service treatment record notes that the Veteran reported a headache lasting two to three days, which was not relieved by Tylenol, and which felt like a migraine headache.  The March 1996 service treatment record also noted that the Veteran had a past medical history of migraine headaches.  During the December 2014 Travel Board hearing, the Veteran testified that during service she often dealt with the migraine headaches by turning the lights down and taking medication and did not go to sick call.

In a May 2008 lay statement, the Veteran's friend and former co-worker stated that she remembered the Veteran experiencing migraine headaches during service, causing the Veteran to have to go home and try to lie down.  The friend stated that she recalled the Veteran experiencing the migraine headaches quite often.

During the December 2014 Travel Board hearing, the Veteran testified that the migraine headaches were frequent during active service.  See Board hearing transcript at 13.  The Veteran also testified that the migraine headaches were continuous since service and have increased in severity over time.  See id. at 11-12. The Board finds that the Veteran is competent to report chronic symptoms of the migraine headache disorder.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (medical evidence is not required to demonstrate chronic knee symptoms in service and continuity of symptoms after service); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).  The Board also finds the lay statement from the Veteran's friend and the Veteran's oral testimony to be credible on the question of whether symptoms of a migraine headache disorder were chronic in service.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991) (holding that the Board must analyze the credibility and probative value of the lay evidence, including testimony, and offer reasons or bases for the rejection of such lay evidence).

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of the migraine headaches were chronic in service; therefore, the criteria for presumptive service connection for migraine headaches based on chronic in-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for migraine headaches on a presumptive theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).  

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 
25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis of Increased Rating for Right Wrist Disability

For the entire initial rating period, based on the adjudicative findings and the evidence of record at the time of rating, the right wrist disability is actually rated at 10 percent analogous to the rating criteria at 38 C.F.R. § 4.71a, DC 5003, notwithstanding the assignment of DC 5010 in the January 2004 Rating Decision.  The Board finds that the right wrist disability was not actually rated under the criteria at DC 5010 because the criteria found at DC 5010 are for arthritis, due to trauma, substantiated by X-ray findings, which is not shown in this case.  The Additionally, DC 5010 directs that any rating for traumatic arthritis is to be rated as degenerative arthritis (DC 5003).  

In this case, the October 2007 examination report purported to enter a diagnosis of arthritis of the right wrist; however, the diagnosis was based on the Veteran's reported history rather than X-ray findings.  Furthermore, the June 2014 VA examiner found that the Veteran does not currently have arthritis of the right wrist, based on March 2006 and January 2011 magnetic resonance imaging (MRI) test results.  In this case, as there is no history of traumatic arthritis, and no actual diagnosis of arthritis, including based on X-ray findings, any rating for the noncompensable limitation of motion due to painful motion of the wrist is necessarily an analogous rating to DC 5003.  See 38 C.F.R. § 4.20 (2014). 

Based on the overall adjudication, considering the language and context in this case, especially the reasons and bases explanation as to how the 10 percent rating was derived, and the findings reflecting noncompensable limitation of motion findings in a non-arthritis context (including due to pain, weakness, and stiffness), but the Board finds the initial wrist rating was in fact based on the criteria found at 38 C.F.R. § 4.71a, DC 5003, because no other DC criteria would warrant a 10 percent rating in this case.  See Burton, 25 Vet. App. at 5; 38 C.F.R. § 4.59.  Accordingly, the Board will change the DC to 5003 because it accurately rates on symptoms of painful noncompensable limitation of motion findings in a non-arthritis context.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Additionally, the use of DC 5003 is not less favorable to the Veteran than DC 5010, as arthritis due to trauma under DC 5010 is rated as degenerative arthritis under DC 5003.

DC 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assignable for 
x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  A 10 percent rating is the maximum schedular rating for arthritis of one arthritic joint with pain and noncompensable limitation of motion.  38 C.F.R. § 4.71a.  

Under DC 5215, a 10 percent rating is warranted for limitation of motion of the wrist (major or minor) if dorsiflexion is less than 15 degrees or if palmar flexion is limited in line with the forearm.  A 10 percent rating is the highest disability rating available under Diagnostic Code 5215.  38 C.F.R. § 4.71a.  Full wrist dorsiflexion or extension is zero degrees to 70 degrees.  Full wrist palmar flexion is zero degrees to 80 degrees.  Full wrist ulnar deviation is zero degrees to 45 degrees.  Full wrist radial deviation is zero degrees to 20 degrees.  38 C.F.R. § 4.71 Plate I (2014).

The Veteran contends that the right wrist is painful and that she has difficulty opening the right hand.  As discussed below, these symptoms were considered when assigning the 10 percent rating.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence shows that, even with consideration of additional limiting factors such as pain, weakness, and stiffness, the limitation of motion of the right wrist is noncompensable under DC 5215.  Because the Veteran is right-hand dominant, the right upper extremity is the major extremity for rating purposes.  See June 2014 VA medical examination report.  At the October 2007 examination, the right wrist disability was manifested by dorsiflexion to 70 degrees (with pain at 70 degrees), and right wrist palmar flexion to 80 degrees (with pain at 80 degrees), with no additional limitations after repetition.  During the October 2007 examination, the Veteran reported symptoms of weakness, stiffness, and giving way.  At the June 2014 VA examination, the right wrist disability was manifested by dorsiflexion to 65 degrees (with pain at 65 degrees), and right wrist palmar flexion to 50 degrees (with pain at 50 degrees), with no additional limitations after repetition.  The June 2014 VA examination report noted that the Veteran did not report flare-ups.  During the June 2014 VA examination, the Veteran reported symptoms of weakness, shooting pain, numbness, and tingling.  During the December 2014 Travel Board hearing, the Veteran clarified that numbness occurred if she kept the right hand up for a long time (for example, while doing her hair).  See Board hearing transcript at 5.  The limitation of motion of the right wrist demonstrated is noncompensable under DC 5215.

The Board will next consider whether manifestations of the right wrist disability more closely approximate ankylosis of the wrist under DC 5214.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994)).  Under DC 5214 for ankylosis of the (major) wrist, a 30 percent disability rating is provided for ankylosis in a favorable position in 20 degrees to 30 degrees dorsiflexion.  A 40 percent rating is provided for ankylosis in any other position except favorable.  A 50 percent rating is provided for unfavorable ankylosis of the major wrist.  38 C.F.R. § 4.71a.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that manifestations of the right wrist disability more closely approximate ankylosis of the wrist under DC 5214 at any time.  As discussed above, at the VA examinations, some noncompensable limitation of right wrist range of motion was demonstrated; however, the limitation of right wrist motion was not so severe as to more closely approximate right wrist ankylosis.  The June 2014 VA examiner specifically noted that there were no signs of right wrist ankylosis.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that a rating in excess of 10 percent is warranted under DC 5214 for the right wrist disability for the entire period.   

Throughout the rating period, the right wrist disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 10 percent.  There is no ankylosis of the right wrist.  Because the preponderance of the evidence is against the appeal for an increased rating in excess of 10 percent for the entire rating period, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Veteran has a residual scar on the right wrist.  The service-connected scar is separately rated and is not on appeal in this case.

Extraschedular Referral Analysis

The Board has considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under 
Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the schedular 10 percent rating under DC 5003.  The schedular rating criteria under DC 5003 provide for disability ratings based on the painful limitation of range of motion.  Range of motion findings include consideration of DeLuca factors such as pain, weakness, flare-ups, and fatigability, which are incorporated, via the range of motion findings, as part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, the Veteran's symptoms of limitation of range of motion, pain, weakness, stiffness, and giving way were considered when awarding the 10 percent schedular rating for the right wrist disability.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement (i.e., giving way), and fatigability (i.e., stiffness).  Therefore, the symptoms, manifestations, and functional impairment related to the right wrist disability are fully contemplated and adequately compensated by the 10 percent schedular rating under DC 5003 for the entire rating period.  The schedular criteria also provide for disability ratings for more severe limitation of motion of ankylosis, which the Veteran does not have.  For these reasons, the Board finds that the schedular criteria are adequate to rate the right wrist disability, and referral for consideration of extraschedular rating is not necessary.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Service connection for migraine headaches is granted.

An increased disability rating in excess of 10 percent for the right wrist disability is denied.



REMAND

Service Connection for Left Carpal Tunnel Syndrome

The Veteran contends that the left carpal tunnel syndrome is a result of her compensating for the service-connected right wrist disability by using the left hand more frequently.  The Veteran also contends that the left carpal tunnel syndrome developed in 1993 during active service and has been continuous since service.

The Veteran was provided with an October 2007 examination for the left wrist condition.  The October 2007 examiner diagnosed the Veteran with left carpal tunnel syndrome.  The October 2007 examiner opined that the left wrist condition was not associated with the right wrist condition; however, the October 2007 medical opinion did not provide any rationale for this medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The October 2007 examiner also did not specifically address whether the left carpal tunnel syndrome was causally or etiologically related to service, namely, to the Veteran's reports of extensive typing in the course of her job as a computer operator during service.  See Board hearing transcript at 22.  In consideration of the foregoing, the Board finds that this claim should be remanded to obtain a supplemental VA medical opinion as to whether the left carpal tunnel syndrome is causally or etiologically related to service.

Accordingly, the issue of service connection for left wrist disorder is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertaining to the left carpal tunnel syndrome and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2014).   

2.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any treatment (medical) records not yet obtained pertaining to any private medical treatment received for the left carpal tunnel syndrome.  After obtaining a completed VA Form 21-4142, request the treatment (medical) records.  The Veteran should also be advised that she may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any and all negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. 
§ 3.159(e).

3.  Obtain a supplemental medical opinion for the left carpal tunnel syndrome from an appropriate medical professional.  Another medical examination is not necessary unless needed to provide the requested opinion.  All  relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer the following opinion:   

Is it at least as likely as not (a 50 percent probability or greater) that the left carpal tunnel syndrome is causally or etiologically related to service?  Consider and discuss the Veteran's report of extensive typing in the course of her job as a computer operator during service. 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.  Please explain the basis for all opinions.  
  
4.  Thereafter, readjudicate the claim for service connection for left carpal tunnel syndrome on the merits.  If the benefit sought remains denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. §§  3.158, 3.655 (2014). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


